The Court
This is an original proceeding by mandamus to compel the superior court of Sau Joaquin County to change the place of trial of an action of ejectment to which the judge of said court are parties defendant.
A motion to change the place of trial was made and promptly overruled. The proper remedy of the petitioner was an appeal from that order. In such cases mandamus is only proper when the court refuses or unreasonably delays to decide the motion, as in Krumdick v. White, 32 Pac. Rep. 800, and Livermore v. Brundage, 64 Cal. 299. But when the motion is overruled without delay, an appeal from the order affords a complete remedy, aud if the case is for any reason one of urgency the hearing of the appeal can be expedited so as to reach a decision as soon as it can be reached in an original proceeding.
Proceeding dismissed.